Citation Nr: 0910151	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  02-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left foot plantar fasciitis,  from February 10, 2001, and in 
excess of 20 percent from November 4, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Aquaintance


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2000 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

In September 2001, the RO granted service connection for left 
foot plantar fasciitis and assigned a noncompensable rating, 
effective February 10, 2001. 

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2004 Board hearing. In May 2005, the RO 
granted an initial increased rating of 10 percent for 
service-connected left foot plantar fasciitis, effective 
March 13, 2001. 

In an August 2005 Board decision, the Veteran was denied an 
evaluation in excess of 10 percent for the left foot plantar 
fasciitis and granted an effective date of February 10, 2001, 
for the 10 percent disability evaluation. 

The Veteran appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In a memorandum decision dated October 2007, with judgment 
entered November 2007, the Court took action affirming the 
Board's decision in part and vacating it in part. The Court 
noted that it was vacating the decision as to the underlying 
increased evaluation issued on the grounds that there was an 
inadequate statement of reasons and bases for the Board's 
findings and conclusions.  In July 2008, the Board remanded 
the claim to the RO for a VA examination to determine the 
symptoms and severity of the service-connected left foot 
plantar fasciitis.

In a November 2008 rating decision, the RO increased the 
Veteran's 10 percent evaluation to 20 percent disabling, 
effective November 4, 2008, the date of her most recent VA 
examination, which showed a worsening of symptoms. 

In a December 2008 statement in support of her claim, the 
Veteran raised the issues of entitlement to service 
connection for pain in the heels of both feet, sharp cramps 
down the middle of both feet, sharp shooting pains in the 
hands, neck pain, lower middle back pain, and extreme 
depression, both on a direct and secondary basis, due to her 
service-connected left foot plantar fasciitis. Additionally, 
during her August 2001 VA examination and again in a November 
2008 VA examination, the Veteran stated she was not working 
due to service-connected left foot disability. As such, an 
informal claim of entitlement to a total rating based on 
individual unemployability is raised.  All of these issues 
are REFERRED to the RO for the appropriate action. 


FINDINGS OF FACT

1.  For the period beginning February 10, 2001, the Veteran's 
left foot plantar fasciitis is manifested by moderately 
severe symptoms, to include subjective complaints of constant 
pain, increased pain with standing and walking; weakness; 
tenderness to palpation, and loss of medial arches. 

2.  For the period beginning November 4, 2008, the Veteran's 
left foot plantar fasciitis is manifested by severe symptoms, 
to include subjective complaints of pain; use of an assisted 
device and custom orthotics; and limited standing and walking 
ability.

3.  The Veteran's left foot plantar fasciitis is not 
productive of the loss of use of the foot.

4.  The Veteran's limited range of motion of the left ankle 
is etiologically related to her service-connected left foot 
plantar fasciitis. 




CONCLUSIONS OF LAW

1.  For the period beginning February 10, 2001, the criteria 
for an evaluation of 20 percent for left foot plantar 
fasciitis is warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.72, Diagnostic Codes 5024, 5276, 5277, 5278, and 5284 
(2008).

2.  For the period beginning November 4, 2008, the criteria 
for an evaluation of 30 percent for left foot plantar 
fasciitis is warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.72, Diagnostic Codes 5024, 5276, 5277, 5278, and 5284 
(2008).

3.  Limited motion of the left ankle, as secondary to the 
Veteran's plantar fasciitis, was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2001, 
July 2004, and January 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence she was expected to provide. Additionally, an 
October 2008 letter informed the Veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
an increased rating or service connection is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, hearing testimony, and 
lay statements are associated with the claims file. 
Additionally, the Veteran was afforded VA examinations. See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Diagnostic Criteria

The Veteran contends that her left foot plantar fasciitis is 
more severely disabling than the 10 percent disability 
evaluation assigned effective February 10, 2001, and the 
subsequent 20 percent disability evaluation assigned 
effective November 4, 2008.

The Board initially notes there is no specific diagnostic 
code for left foot plantar fasciitis. The Board will consider 
whether the Veteran can receive a higher rating under any 
previously applied diagnostic code, as well as any other 
potentially applicable diagnostic codes.

Historically, the Veteran's left foot plantar fasciitis was 
initially rated under 38 C.F.R. § 4.73, Diagnostic Code 5310 
for muscle injuries to Muscle Group X. Under Diagnostic Code 
5310, a moderate muscle disability warrants a 10 percent 
rating; a moderately severe muscle disability warrants a 20 
percent rating; and a severe muscle disability warrants a 30 
percent rating. 

The RO subsequently evaluated the Veteran's service-connected 
disability by analogy under Diagnostic Codes 5024-5277.  
Diagnostic Code 5024 addresses tenosynovitis, and Diagnostic 
Code 5277 addresses bilateral weak feet. 38 C.F.R. § 4.71a. 

Tenosynovitis under Diagnostic Code 5024 is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis. 38 C.F.R. § 4.71a. Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.

Limitation of ankle motion is rated as 10 percent disabling 
when "moderate" in degree and 20 percent disabling when 
"marked" in degree. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008). Normal range of motion of the ankle is measured as 0-
20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2008). 

Bilateral weak feet are rated as 10 percent disabling under 
Diagnostic Code 5277, and are defined as a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness. The VA rating schedule provides 
that the underlying condition should be rated and the minimum 
rating is 10 percent. 38 C.F.R. § 4.71a.

Diagnostic Code 5276 addresses the rating criteria for 
acquired flatfoot. Pronounced flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, not improved by orthopedic shoes or 
appliances is to be rated as 30 percent disabling 
unilaterally. Severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities is to be rated as 20 percent 
disabling unilaterally. Moderate flatfoot with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achillis, pain on manipulation, and use of the feet, 
bilaterally or unilaterally warrants a 10 percent rating. 38 
C.F.R. § 4.71a.

VA regulations provide that when rating static foot 
deformities, it is essential to make an initial distinction 
between bilateral flatfoot as a congenital or as an acquired 
condition. The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality, which is not compensable or pensionable. In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature. The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, and the 
medial tilting of the upper border of the astragalus. 38 
C.F.R. § 4.57.

Diagnostic Code 5278 addresses acquired claw foot (pes 
cavus). Claw foot with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity warrants a 50 percent 
rating bilaterally, and a 30 percent rating unilaterally. 
Clawfoot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads warrants 
a 30 percent rating bilaterally, and a 20 percent rating 
unilaterally. 38 C.F.R. § 4.71a.

Currently, the Veteran's plantar fasciitis is rated as 20 
percent disabling for the left foot under Diagnostic Code 
5284, which rates impairment resulting from foot injuries. In 
its November 2008 supplemental statement of the case, the RO 
changed the diagnostic code based on the increased severity 
of the Veteran's symptoms. 38 C.F.R. § 4.71a, Diagnostic Code 
5284. 

Under Diagnostic Code 5284, a rating of 20 percent requires 
evidence of moderately severe residuals of a foot injury. A 
30 percent rating requires evidence of severe residuals of a 
foot injury. Actual loss of use of the foot will be rated as 
40 percent disabling.

Factual Background

The service treatment records include reports indicating 
complaints of left foot pain that began during basic 
training. The Veteran noted that the pain started from the 
mid-first and second metatarsal to halfway up the calf, and 
that she only had pain when she bore weight. The Veteran 
continued to complain of pain in her left and a January 2001 
podiatry report indicated the Veteran was referred for 
chronic foot pain resistant to treatment. The examiner noted 
that it had become severe, probably because of running and 
exercise. 

Post service, an August 2001 VA examination report indicated 
complaints of foot pain, minimally 4 on a scale of 10, and at 
its worst, a 10, with increased pain standing or walking for 
over 10 minutes. The Veteran also complained of weakness, but 
denied stiffness, swelling, fatigability, lack of endurance, 
warmth, or redness. She noted that she was unable to use the 
orthotics given to her and did not use crutches or braces. 
She indicated that she was unable to work due to her feet. 
The examiner noted that the Veteran could walk flat-footed, 
however, she stated she could not walk on her tiptoes and 
refused to walk on her heels. She denied hammertoes, claw 
feet, or any other deformities or problems with her feet. She 
could dorsiflex her ankle 20 degrees and plantar flex 45 
degrees, which the examiner indicated was normal. On 
examination, she complained of pain with passive range of 
motion. There was no swelling, warmth, erythema, open 
lesions, calluses, fungus or discoloration, temperature 
deviation, or visual evidence of deformity. There was a 10 
centimeter area at the bottom of her foot where she 
complained of pain with palpation. 

The diagnosis was plantar fasciitis of the left foot by 
history and documentation. X-ray examination revealed no 
fracture or bone destruction, normally maintained joint 
relationships, no plantar calcaneal spur formation, 
unremarkable soft tissues with no localized swelling, and an 
incidental note of an accessory navicular bone. 

In March 2004, the Veteran testified at a Board hearing that 
any regular activity involving standing was 10 times harder 
for her than for other people, she could only walk a few 
blocks without her foot bothering her, and that running was 
completely out of the question. In terms of employment, the 
Veteran indicated that she sat when it was not busy and that 
her employer had made an exception for her because of her 
feet. The Veteran stated that she has taken medication for 
her foot but nothing helped, and that orthotics made the 
problem worse. She indicated the only way to alleviate the 
pain was to sit down and try to stay off of her feet. She 
stated that she usually tried to stay at work, though she has 
missed days because of her feet. 

A July 2004 VA examination report indicated complaints by the 
Veteran of pain in the ball of the left foot. The examiner 
noted that the Veteran continued to have pain primarily in 
the mid-arch, approximately a 6 out of 10 on the pain scale. 
She reported fatigue due to pain. The Veteran reported she 
was not receiving any treatment for her foot since medication 
did not work. She stated there were no specific flare-ups as 
her foot hurt constantly, limiting her standing and walking 
to about 10 minutes, and preventing her from walking on her 
heels or toes. 

On physical examination, the Veteran had a somewhat slow but 
normal gait and posture. She was walking without use of 
assistive devices, and wearing tennis shoes. Examination of 
her left foot revealed loss of medial arches. Dorsalis pedis 
and posterior tibial pulses were 2+ in the left foot. The 
left foot was cool to touch with good turgor. She had 
significant tenderness to palpation of the mid-arch of the 
foot. She refused to tandem walk on heels or toes due to 
complaints of pain. Both Achilles tendons appeared normally 
aligned. X-ray examination on plantar, lateral, and oblique 
views of the left foot showed normal alignment. There was no 
fracture, dislocation, arthritic change, no soft tissue 
swelling, or radiopaque foreign body. The examiner noted that 
in comparison to the previous study, there was no significant 
interval change seen. The diagnosis was plantar fasciitis of 
the left foot; and limitations in activity due to pain.

In November 2008, the Veteran reported to the VA examiner 
with the assistance of a walker with an attached seat. The 
Veteran reported constant sharp, cramping pain which started 
in the calf and extended to the entire left foot. She stated 
she could not stand on the foot very long, more than 30 
seconds at a time, because of pain and could not walk more 
than 10 feet. She stated that the foot throbbed and become 
hot when sitting and rising from a chair. When asked to 
quantify the pain on a scale of 1 to 10, the Veteran reported 
her pain was a "12." She stated that most of the pain was 
localized to the bottom of her heel when she was walking in a 
normal fashion. She reported tingling and burning sensations 
in the whole left foot. The Veteran reported she had custom 
orthotics and wore tennis shoes deep enough to hold them. She 
reported some days when she could not get to the bathroom in 
time because of the foot pain and had to clean up 
incontinence of urine and stool. She reported she had not 
been employed for the past year because of her various pain 
issues. The examiner noted the Veteran had undergone a 
steroid injection in January 2008 with minimal improvement. 
She additionally underwent a bone scan in December 2007 with 
indicated a slight increased uptake in the bilateral fifth 
metatarsophalangeal joints consistent with degenerative 
changes.

The examiner stated that upon physical examination, the 
Veteran was observed to walk independently across the 
examination room without her walker to throw objects into the 
trash can. A mild limp was noted, but she appeared to have 
very minimal difficulty with weightbearing for that short 
distance across the room and was able to get up and down from 
the examination table with minimal difficulty and without 
assistance. The examiner opined that through the examination 
her pain behaviors did not fit her report of a "12/10." The 
examiner noted there was no atrophy of the calves 
bilaterally. There was no edema of the ankles bilaterally or 
the left foot. The toes were pink, warm, and dry. Dorsalis 
pedis and posterior tibial pulses were 1+. There were no 
bunions or hallux valgus deformities of the left foot and no 
evidence of callus formation or ulceration of the sole of the 
left foot, which would indicate an abnormal wear pattern. 

There was minimal tenderness to palpation over the Achilles 
tendon insertion with normal function of the Achilles. There 
was minimal tenderness of the lateral, medial, and inferior 
aspects of the heel. There was marked tenderness to palpation 
over the proximal arch at the calcaneus. There was minimal 
tenderness under the mid-arch and forefoot and lateral foot. 
There was no pain with manipulation of the forefoot. There 
was no increased warmth. Draw sign was negative. There was no 
pain or tenderness of the talar dome with the foot fully 
plantar flexed. There was limited range of motion of the left 
ankle due to pain with dorsiflexion limited to -10 degrees. 
Plantar flexion was full to 45 degrees. There was no further 
limitation of motion due to pain, weakness, stiffness, or 
fatigability on repetitive testing. At one point during the 
range of motion testing, the Veteran had to stop because of 
complaints of severe cramping in the left forefoot. She 
stopped and massaged the foot and was allowed to rest from 
the examination for a few moments with apparent resolution of 
the acute episode. Strength against resistance in the 
dorsiflexors and plantar flexors, invertors and evertors of 
the left foot was 4/5 consistently. Extensor hallucis longus 
strength against resistance was also slightly diminished at 
4/5. Deep tendon reflexes were 2+ at the left patellar and 
Achilles levels. There was no evidence of abnormal wear on 
the sole of her left or right shoe. On weightbearing, she was 
able to stand on both feet without apparent severe pain. Both 
arches were noted to pronate, leaving a 1 centimeter gap 
between the midpoint of the arch and the floor. However, 
there was no deviation of the Achilles tendon insertion angle 
with weightbearing. The Veteran was able to stand and walk a 
few steps on her toes without complaints of severe pain and 
without severe pain behaviors. She was not able to stand or 
walk on her heels because of pain. 

The examiner diagnosed the Veteran with moderate plantar 
fasciitis of the left foot, but with severe functional 
limitations reportedly due to severe pain. The examiner 
opined the Veteran's reported pain severity and resulting 
functional limitations due to plantar fasciitis were out of 
proportion to the physical examination findings and imaging 
results. 

For the period beginning February 10, 2001

The Veteran contends that her disability is more severe than 
the current 10 percent disability evaluation assigned 
reflects. 

Having considered the claim in light of the evidence, the 
Board will grant the appeal and assign a 20 percent 
disability rating under Diagnostic Code 5284. The Veteran 
reported constant pain, fatigue, and weakness. As a whole, 
this more closely approximates the criteria for a moderately 
severe foot injury, which warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The Board additionally considered alternative diagnostic 
codes to determine if a higher evaluation was warranted or 
applicable. A rating higher than 20 percent under Diagnostic 
Code 5024 for limitation of motion due to arthritis is not 
warranted, as the evidence does not show arthritis in the 
left foot. 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003. 
(See VA medical examination of August 2001 and July 2004). 

Additionally, a 10 percent rating is the highest schedular 
rating the Veteran can receive under Diagnostic Code 5277 for 
bilateral weak feet. 38 C.F.R. § 4.71a. 

The Veteran also is not entitled to a higher rating under 
Diagnostic Code 5276 for acquired flatfoot, as the evidence 
does not show that the Veteran's flatfoot is an acquired 
condition. Under 38 C.F.R. § 4.57, flatfoot is considered to 
be a congenital condition when there is a depression of the 
arch, with no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness. Even if the 
Veteran's flat foot was acquired, she would not be entitled 
to a rating higher than 10 percent under Diagnostic Code 
5276, as the evidence does not show marked deformity, 
swelling on use, or characteristic callosities. 38 C.F.R. § 
4.71a. (See August 2001, July 2004, October 2000 and July 
2004 VA examinations).

Diagnostic Code 5278 (for claw foot) and Diagnostic Code 5282 
(for hammer toes) do not apply as the Veteran denied 
hammertoes, claw feet, or other deformities in August 2001 
and July 2004 examination reports.

Similarly, the evidence does not show a severe muscle injury 
in the left foot under 38 C.F.R. § 4.73, Diagnostic Code 
5310. While the medical evidence does show impairment in the 
left foot, these findings more closely approximate the 
criteria for a moderately severe muscle injury under 38 
C.F.R. § 4.73, Diagnostic Code 5310, which warrants a 20 
percent rating. The Board notes the rating criteria under 
Diagnostic Code 5310 more accurately address injuries related 
to shrapnel or missile wounds. See 38 C.F.R. § 4.56.

A rating higher than 20 percent under Diagnostic Code 5284 is 
not warranted, as the evidence does not show a severe foot 
injury. Although there are findings of congenital flatfoot 
and pain on use, in August 2001 the Veteran was found to have 
no soft tissue abnormalities; and in July 2004, x-ray 
examination showed normal alignment, with no evidence of 
fracture or arthritic change. 

Finally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted. See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The Board notes that the 
medical evidence shows painful arches in the left foot, some 
tenderness to palpation and on forced motion, pain on 
standing or walking for prolonged periods of time, and 
complaints of fatigability and weakness. However, the 
evidence was generally negative for heat, muscle spasm, 
discoloration, swelling, deformity, muscle atrophy, sensory 
deficits, or impaired reflexes. As such, the Veteran's 
present level of disability, including functional loss due to 
pain, is already contemplated by the 20 percent rating under 
diagnostic codes which the Veteran has been assigned. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1. 

Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, have been considered, but provide no basis for 
assignment of any higher rating based on limited motion for 
the left foot plantar fasciitis.

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5284. See 38 C.F.R. §§ 4.7, 4.25. In making 
this decision, the Board has considered and applied the 
benefit of the doubt in the Veteran's favor. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

For the period beginning November 2008

The Veteran contends that her disability is more severe than 
the current 20 percent disability evaluation reflects. As 
noted above, the RO changed the assigned Diagnostic Code due 
to the increased severity of the Veteran's symptoms. 38 
C.F.R. § 4.71a, Diagnostic Code 5284. 

Having considered the claim in light of the evidence, the 
Board will grant the appeal and assign a 30 percent 
disability rating.

In this instance, the Board finds that the totality of the 
evidence presented above is of considerable probative value 
and based on the findings, the Veteran meets the criteria for 
a 30 percent disability evaluation under Diagnostic Code 
5284. The VA examination in November 2008 indicated moderate 
plantar fasciitis of the left foot, but with severe 
functional limitations reportedly due to severe pain. The 
Veteran reported that over the last year, she has been 
walking with the assistance of a walker and is using custom 
orthodics in her shoes. As a whole, this more closely 
approximates the criteria for a severe foot injury, which 
warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The Board has further considered whether an increased 
evaluation is warranted under a different diagnostic code. 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). As noted 
above, the Board considered the application of other 
diagnostic codes, but concludes that the most appropriate 
diagnostic code for the Veteran's left foot plantar fasciitis 
is Diagnostic Code 5284. 

Additionally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted. See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The Board notes that the 
medical evidence shows tenderness to palpation and on forced 
motion, pain on standing or walking for prolonged periods of 
time. Again, the evidence was generally negative for heat, 
discoloration, swelling, deformity, muscle atrophy, sensory 
deficits, or impaired reflexes. As such, the Veteran's 
present level of disability, including functional loss due to 
pain, is already contemplated by the 30 percent rating under 
Diagnostic Code 5284. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. 

Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, have been considered, but provide no basis for 
assignment of any higher rating based on limited motion for 
the left foot plantar fasciitis. 

The Board finds that the evidence more nearly approximates 
the criteria for a 30 percent rating under Diagnostic Code 
5284. See 38 C.F.R. § 4.72. In making this decision, the 
Board has considered and applied the benefit of the doubt in 
the Veteran's favor. See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Limitation of motion of the left ankle.

The Court has instructed the Board to address the Veteran's 
limited motion of the left ankle in conjunction with her 
service-connected plantar fasciitis. The Veteran contends 
that her current limitation of motion of the left ankle is 
due to her service-connected left foot plantar fasciitis. 
After carefully considering the record, the Board finds that 
the evidence is at least in equipoise and will grant the 
claim.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. § 
3.310(a) (2003). See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

In the Veteran's service treatment records, a January 2001 
notation indicated the Veteran had moderate to severe 
subtalar joint pronation bilaterally and left ankle equinus. 
However, no structural abnormality was found on x-ray 
studies. The examiner stated that the Veteran was 
"compensating for the equinus via excessive subtalar joint 
pronation, which was stretching the plantar fascia."

In a November 2008 VA examination, the examiner reported 
there was limited range of motion of the left ankle due to 
pain with dorsiflexion limited to -10 degrees. Plantar 
flexion was full to 45 degrees. There was no further 
limitation of motion due to pain, weakness, stiffness, or 
fatigability on repetitive testing.

In view of the totality of the evidence, including the 
documented in-service treatment for left foot plantar 
fasciitis, the veteran's current left ankle complaints, and 
the November 2008 VA examination findings, the Board has 
determined that current findings of limited range of motion 
of the left ankle due to left foot plantar fasciitis is 
related to the Veteran's period of active service. Therefore, 
affording the Veteran the benefit of the doubt, service 
connection for limited motion of the left ankle due to the 
service-connected left foot plantar fasciitis is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




ORDER

For the period beginning February 10, 2001, an evaluation of 
20 percent for left foot plantar fasciitis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.
. 
For the period beginning November 4, 2008, an evaluation of 
30 percent for left foot plantar fasciitis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.
.
Service connection for limited range of motion of the left 
ankle is granted, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


